Order entered February 7, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00754-CR

                                 OLIVER VERNON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-34899-Y

                                            ORDER
       Appellant’s brief is over thirty days past due. We ORDER the trial court to conduct a

hearing to determine why appellant’s brief has not been filed. In this regard, the trial court shall

make appropriate findings and recommendations and determine whether appellant desires to

prosecute this appeal, whether appellant has abandoned the appeal, or whether appointed counsel

has abandoned the appeal.      See TEX. R. APP. P. 38.8(b).       If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per

curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Chika Anyiam,

Presiding Judge, Criminal District Court No. 7; to Valencia Bush; and to the Dallas County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE